United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buck, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-765
Issued: July 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 25, 2007 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated December 27, 2006 regarding her
entitlement to a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 8 percent impairment of her left lower
extremity and 24 percent impairment of her right upper extremity for which she received
schedule awards.
FACTUAL HISTORY
This is the second appeal in this case. On October 7, 2002 appellant, then a 41-year-old
letter carrier, twisted her left ankle while dismounting from her employing establishment vehicle
and fell injuring her right wrist and elbow. The Office accepted her claim for left ankle sprain
and right wrist sprain. The Office subsequently accepted right lateral epicondylitis on

September 8, 2003 and authorized surgery to correct this condition. On October 27, 2003
appellant’s attending physician, Dr. Arthur Vasen, a surgeon, performed a right lateral
epicondyle debridement and reattachment with synovectomy of the radiocapitellar joint. The
Office entered appellant on the periodic rolls on December 9, 2003 based on her date-ofdisability pay rate of $857.37 per week.
Dr. Vasen released appellant to return to full duty on March 22, 2004 and stated that she
should return for treatment on an as needed basis. In a note dated May 18, 2004, he reported that
appellant was lifting a tray in the performance of duty on April 1, 2004 and felt a pop in her right
arm. Dr. Vasen reviewed a magnetic resonance imaging scan and found no evidence of
abnormality. The Office accepted that appellant sustained a work-related aggravation of her
epicondylitis on April 1, 2004.1 On July 13, 2004 Dr. Vasen found that appellant had reached
maximum medical improvement.
Appellant, through her attorney, requested a schedule award on November 22, 2004. In a
report dated September 23, 2004, Dr. David Weiss, an osteopath, addressed her permanent
impairment for schedule award purposes. He found that appellant exhibited a left lower
extremity limp, tenderness of the lateral epicondyle in the right elbow, right elbow flexion of 145
degrees, right elbow pronation of 60 degrees and right elbow supination of 90 degrees.
Dr. Weiss noted that grip strength testing on the right was 10 kilograms and 18 kilograms on the
left. He found that muscle strength testing of the right elbow revealed strength of four out of five
in the pronators and supinators. Dr. Weiss found that on manual muscle testing right wrist
dorsiflexion and extension were four out of five. He noted appellant’s right upper arm
circumference was 24 centimeters while his left upper arm circumference was 25.5 centimeters.
Appellant’s right lower arm circumference was 21 centimeters and 22 centimeters on the left.
Regarding his right wrist, Dr. Weiss found that appellant exhibited full range of motion with
tenderness. Dr. Weiss examined appellant’s left ankle and found anterior talofibular ligament
tenderness as well as tenderness over the alteral malleolus. Manual muscle testing revealed four
out of five strength in the ankle invertus.
Dr. Weiss rated 10 percent impairment of the right upper extremity due to resection
arthroplasty, 1 percent impairment due to loss of elbow supination, 20 percent impairment due to
loss of grip strength and 3 percent impairment due to pain. He concluded that appellant had 32
percent impairment of the right upper extremity. As to her left lower extremity, Dr. Weiss found
that appellant had five percent impairment due to loss of muscle strength and three percent
impairment due to pain. He reached a total left lower extremity impairment rating of eight
percent.
By decision dated January 24, 2005, the Office issued appellant a schedule award for 8
percent impairment of her left lower extremity and 24 percent impairment of her right upper
extremity. It based her schedule awards on a pay rate of $857.37. Appellant, through her
attorney, requested an oral hearing on February 2, 2005. She testified at the oral hearing on
November 29, 2005. Appellant’s attorney alleged that she was entitled to the pay rate associated
with her April 1, 2004 employment injury of $45,282.00 per year or $870.90 per week. He noted
1

In the February 14, 2006 decision, the hearing representative directed the Office to combine files. The record
before the Board does not contain documentation of appellant’s April 1, 2004 employment injury.

2

that appellant’s two right elbow injuries were listed under separate claim numbers and argued
that the Office medical adviser improperly excluded appellant’s right elbow surgery from his
impairment rating.
In a decision dated February 14, 2006, the hearing representative found that the Office
medical adviser properly determined appellant’s permanent impairment for schedule award
purposes. He noted that the Office medical adviser explained that appellant had not undergone a
resection arthroplasty. The hearing representative found that appellant was entitled to be paid
based on her pay rate at the time of her April 1, 2004 injury and directed the Office to combine
appellant’s files and recomputed her schedule award based on the higher pay rate.
In a letter dated November 7, 2006, the Office stated that it had recalculated appellant’s
schedule award based on the pay rate of $45,282.00 or $870.81 per week rather than $857.37 per
week as directed by the hearing representative. The Office noted that it had improperly paid
appellant compensation for eight percent impairment to the foot rather than to the lower
extremity which resulted in an additional underpayment. The Office concluded that appellant
was entitled to $64,480.25 in compensation under the schedule awards, that she had received
payment of $48,704.36 and that she was due additional compensation in the amount of
$15,775.89.
Appellant, through her attorney, appealed the February 14, 2006 decision2 to the Board.
By order dated November 20, 2006, the Board set aside the hearing representative’s February 14,
2006 decision noting that the Office medical adviser’s report was not included in the record
before the Board and an informed adjudication would, therefore, not be possible. The Board
remanded the case to the Office for inclusion of the Office medical adviser’s report and a de
novo decision.3
The Office medical adviser’s January 13, 2005 report reviewed Dr. Weiss’ report and
found that the left lower extremity impairment rating was correct. However, the Office medical
adviser found that appellant was not entitled to 10 percent impairment of the right upper
extremity due to resection arthroplasty or excision of the radial head as this was not the surgery
performed by Dr. Vasen. He noted that debridement of the extensor tendon right elbow involved
soft tissue only and was not an impairment under the American Medical Association, Guides to
the Evaluation of Permanent Impairment. The Office medical adviser concurred with the 1
percent impairment due to loss of elbow pronation, 20 percent impairment due to loss of grip
strength and 3 percent due to pain for a right upper extremity impairment rating of 24 percent.
By decision dated December 27, 2006, the Office found that appellant had no more than
8 percent impairment of her left lower extremity and 24 percent impairment of her right upper
extremity for which she had received schedule awards.

2

The Board notes that the issue of pay rate was is not before the Board as the Office has not issued a final
decision specifying the correct pay rate. 20 C.F.R. § 501.2(c).
3

Docket No. 06-1587 (issued November 20, 2006).

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulation5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.6 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.7
Manual muscle testing assesses an individual’s ability to move a joint through a full
range of motion against gravity, or move it against additional resistance applied by the examiner,
or to hold the joint position against resistance. Manual muscle testing is subject to the
individual’s conscious or unconscious control. The A.M.A., Guides provide that strength
deficits measured by manual muscle testing should only be included in the calculation of upper
extremity impairment when the examiner believes the individual’s loss of strength represents an
impairing factor that has not been adequately by other methods.8 Regarding the lower extremity,
the A.M.A., Guides provide that to be valid the results of manual muscle testing should be
“concordant with other observable pathologic signs and medical evidence.”9
Grip strength is used to evaluate power weaknesses related to the structures in the hand
wrist or forearm.10 The A.M.A., Guides do not encourage the use of grip strength as an
impairment rating because strength measurements are functional tests influenced by subjective
factors that are difficult to control and the A.M.A., Guides for the most part is based on
anatomic impairment. Thus the A.M.A., Guides does not assign a large role to such
measurements. Only in rare cases should grip strength be used, and only when it represents an
impairing factor that has not been otherwise considered adequately.11 The A.M.A., Guides state,

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
8

A.M.A., Guides 508, section 16.8a; 509, section 16.8c.

9

Id. at 531, section 17.2e.

10

Id. at 508, section 16.8b.

11

Id. at 507, section 16.8 Strength Evaluation; Cerita J. Slusher, 56 ECAB ___ Docket No. 04-1584 (issued
May 10, 2005); Mary L. Henninger, 52 ECAB 408, 409 (2001).

4

“Otherwise, the impairment ratings based on objective anatomic findings take precedence.”
(Emphasis in the original.)12
The fifth edition of the A.M.A., Guides allows for impairment percentage to be increased
by up to three percent for pain by using Chapter 18, which provides a qualitative method for
evaluation impairment due to chronic pain. If an individual appears to have a pain-related
impairment hat has increased the burden on his or her condition slightly, the examiner may
increase the percentage up to three percent. However, examiners should not use Chapter 18 to
rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.13 The
A.M.A., Guides provide and the Board has held that it is improper to combine impairments for
decreased strength and decreased range of motion.14
ANALYSIS
Appellant requested a schedule award based on the September 23, 2004 report of
Dr. Weiss, who provided citations to the A.M.A., Guides for his impairment rating and awarded
appellant 10 percent impairment of the right upper extremity due to resection arthroplasty,15 1
percent impairment due to loss of elbow supination,16 20 percent impairment due to loss of grip
strength17 and 3 percent impairment due to pain.18 Dr. Weiss found that appellant had 32 percent
impairment of the right upper extremity.
The Office medical adviser found that appellant was not entitled to 10 percent
impairment of the right upper extremity due to resection arthroplasty or excision of the radial
head as this was not the surgery performed by Dr. Vasen. He noted that debridement of the
extensor tendon right elbow involved soft tissue only and was not an impairment under the
A.M.A., Guides. The Board concurs with this finding of the Office medical adviser. Dr. Vasen
did not describe the surgery on October 27, 2003 as a resection arthroplasty, but instead stated
that he had performed a right lateral epicondyle debridement and reattachment with synovectomy
of the radiocapitellar joint. As appellant did not undergo an arthroplasty of specific bones or

12

A.M.A., Guides 508.

13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides, 571, 18.3(b); P.C., 58 ECAB ___ (Docket No. 07-410, issued May 31, 2007); Frantz
Ghassan, 57 ECAB ___ (Docket No. 05-1947, issued February 2, 2006).
14

A.M.A., Guides 526 Table 17.2; Slusher, supra note 11; Patricia J. Horney, 56 ECAB ___ (Docket
No. 04 2013, issued January 14, 2005).
15

A.M.A., Guides 506, Table 16-27.

16

Id. at 474, Figure 16-37.

17

Id. at 509, Table 16-34.

18

Id. at 574, Table 18-1.

5

joints as described by the A.M.A., Guides, she is not entitled to a permanent impairment rating
for this condition.19
The Office medical adviser concurred with the 1 percent impairment due to loss of elbow
pronation, 20 percent impairment due to loss of grip strength and 3 percent due to pain for a right
upper extremity impairment rating of 24 percent.20 Neither Dr. Weiss nor the Office medical
adviser provided adequate explanation for the usage of grip strength or for the inclusion of painrelated impairment under Chapter 18 of the A.M.A., Guides in their respective impairment
ratings. Both physicians also improperly included impairments for both loss of strength and loss
of range of motion in the impairment ratings for appellant’s right upper extremity. As no
physician has provided a description of appellant’s impairment in accordance with the A.M.A.,
Guides, further development of the medical evidence is required to establish the degree of
appellant’s right upper extremity impairment.21
In regard to appellant’s left lower extremity, Dr. Weiss found that she had five percent
impairment due to loss of muscle strength as demonstrated through manual muscle testing22 and
three percent impairment due to pain.23 She reached a total left lower extremity impairment
rating of eight percent. The Office medical adviser reviewed Dr. Weiss’ report and found that
the left lower extremity impairment rating was correct. Neither physician explained the
appropriateness of manual muscle testing in evaluating appellant’s left lower extremity by
describing other observable pathologic signs and medical evidence.24 Regarding the application
of the pain section of Chapter 18 of the A.M.A., Guides, neither physician explained why
appellant’s pain-related impairment could not be adequately address by applying Chapter 17 of
the A.M.A., Guides which addresses lower extremity impairment. Therefore, they did not
support the application of Chapter 18 of the A.M.A., Guides to appellant’s left lower extremity.
CONCLUSION
The Board finds that the case is not currently in posture for decision. Neither appellant’s
physician, Dr. Weiss, nor the Office medical adviser properly applied the A.M.A., Guides to
appellant’s physical findings in order to determine her impairment for schedule award purposes.
On remand the Office should refer appellant to an appropriate physician to determine the extent
of her permanent impairment and after such further development as the Office deems necessary
issue an appropriate decision.

19

See supra note 17.

20

This document was not included in the record at the time of the Board’s November 20, 2003 order, setting aside
the hearing representative’s February 14, 2006 decision and remanding for a de novo decision. Docket No. 06-1587
(issued November 20, 2003).
21

See supra note 14.

22

A.M.A., Guides, 532, Table 17-8.

23

See supra note 20.

24

See supra note11.

6

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision of the Board.
Issued: July 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

